Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 7, 11, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2014/0267953).
Regarding claims 1, 11, 19, 20, Kim et al. figs. 2, 3, a substrate motherboard, comprising: a first substrate base (10) comprising an active region (AA) for a driving substrate (10) and a non-active region (NA) surrounding the active region (AA); a first conductive pattern layer (NW1) on the first substrate base (10), comprising a plurality of signal lines in the active region (15, 15a); at least one first insulating layer (IL) on a side of the first conductive pattern layer (11)  distal to the first substrate base (10); and a second conductive pattern layer  (NW2) on a side of the at least one first insulating layer (IL) distal to the first substrate base (10), comprising a plurality of connection terminals (11c) are electrically  wherein the plurality of connection terminals are electrically coupled to corresponding signal lines of the plurality of signal lines (fig. 2G, signal lines), wherein the substrate motherboard further comprises a plurality of leading-out wires (15, 15a), and a plurality of detection terminals (11a), the plurality of detection terminals are in the non-active region (11a), first ends of the plurality of leading-out wires are electrically coupled to at least one connection terminal of the plurality of connection terminals respectively (11a, 15a), and the plurality of leading-out wires extend to the non-active region to be electrically coupled to corresponding detection terminals through second ends of the plurality of leading-out wires (11a, 15, 15a).

Regarding claims 5, 6, discloses the substrate motherboard of claim 1, wherein the plurality of leading-out wires are in the second conductive pattern layer; and/or the plurality of detection terminals are in the second conductive pattern layer (see NW2, 15, 15a); and/or wherein the plurality of leading-out wires do not overlap with the plurality of signal lines in a direction perpendicular to the first substrate base (see fig. 2G, PAD).
Regarding claim 7, discloses the substrate motherboard of claim 1, wherein the plurality of leading-out wires are directly coupled to corresponding connection terminals (see fig. 2, 15, 15a 11c), respectively; or the plurality of leading-out wires are respectively coupled to the corresponding connection terminals through conductive structures which are in the second conductive pattern layer (see fig. 2, 15, 15a 11c, NW2).
Regarding claim 15, see rejection above of claims 6 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0267953) in view of Kim (US 2013/0278521).
	Regarding claim 8, 9, the substrate motherboard of claim 1.
	Kim et al. is silent about the plurality of leading-out wires has a line width in a range from 50um to 200um in a direction parallel to the first substrate base.
	Kim discloses a line width (e.g., 100 um) of the first wiring 52 and the second wiring 72 may be formed larger than a line width (e.g., 5 um) of the driving channel 51 and the sensing channel 71. This is to make a resistance value of the first wiring 52 and the second wiring 72 to be low (par. 67).
	It would have been obvious to the skilled in the art before the effective filing date to provide the line width 100um in Kim et al. as suggested Kim, the motivation in order to make a resistance value.
	Therefore, the combination of Kim et al. and Kim, discloses the plurality of leading-out wires has a line width in a range from 50um to 200um in a direction parallel to the first substrate base; the plurality of leading-out wires has a line width of 100 um.
	Regarding claims 16, 17, see rejection above of claims 8, 9, respectively.
Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0267953) in view of Morinaga (US 20210200045).
Regarding claim 10, the substrate motherboard of claim 1.
Kim et al. is silent about second insulating layer.
	Morinaga discloses a lower insulating layer 15, the pixel electrodes PE, an interlayer insulating layer 16 (fig. 3).
	It would have been obvious to the skilled in the art before the effective filing date to provide the second insulating layer in Kim et al. as suggested Kim, the motivation in order to insulate between conductive layers.
	Therefore, the combination of Kim et al. and Morinaga, discloses the substrate motherboard of claim 1, further comprising: at least one second insulating layer (see Morinaga fig. 3) on a side of the second conductive pattern layer distal to the first substrate base; and vias are provided in the at least one second insulating layer at positions corresponding to where the plurality of connection terminals and the plurality of detection terminals are located, respectively, to expose the plurality of connection terminals and the plurality of detection terminals (see Kim et al. fig. 2, Morinaga fig. 3).
	Regarding claim 18, see rejection above of claim 10.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0267953) in view of Zhang et al. (US 2018/0197918).
Regarding claim 12, the substrate motherboard of claim 11.
Zhang et al. is silent about a ground voltage terminal.
Zhang et al. discloses FIG. 1 is a schematic view of a structure where a gate signal output line is connected to a gate line in an array substrate in the related art; FIG. 2 is a cross-sectional view of the array substrate taken along an A-A direction in FIG. 1; and FIG. 3 is a cross-sectional view of the array substrate taken along a B-B direction in FIG. 1. For the sake of clarity, illustration of the gate insulating layer 2 is omitted in FIG. 1. As shown in FIG. 1, the array substrate includes a display region 63, a transfer region 62, and a circuit region 61. The transfer region 62 is disposed between the display region 63 and the circuit region 61. The display region 63 is provided with gate lines 10 and data lines 20, the gate lines 10 and the data lines 20 of the display region 63 are vertically crossed to form a plurality of pixels arranged in a matrix, and each pixel is provided therein with a thin film transistor TFT. The circuit region 61 is provided with a shift register 7 and a gate signal output line 40 connected to the shift register 7, and the shift register 7 outputs a turn-on voltage to the thin film transistor TFT through the gate signal output line 40. The transfer region 62 is provided with a common electrode leading wire 30 and a jumper pad 50. The jumper pad 50 is used to connect the gate signal output line 40 and the gate line 10. The common electrode leading wire 30 is perpendicular to the gate line 10 and parallel to the data line 20 for outputting a common voltage to the common electrode of the display region 63.
	It would have been obvious to the skilled in the art before the effective filing date to provide the transfer region 62 is provided with a common electrode leading wire 30 in Kim et al. as suggested Kim, the motivation in order to keep the voltage in the common voltage.
	Therefore, the combination of Kim et al. and Zhang et al., discloses the edge of the second substrate base is provided with a ground voltage terminal, and second ends of the plurality of leading-out wires are at the edge of the second substrate base and are electrically coupled to the ground voltage terminal; and/or the plurality of leading-out wires are in the second conductive pattern layer (see Kim et al. figs. 1, 2, and Zhang et al. fig. 16, par. 83).
	Allowable Subject Matter
Claims 2, 3, 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references in record disclose or suggest the substrate motherboard of claim 1, wherein the active region comprises: a display sub-region and a bonding sub-region, the plurality of connection terminals comprise: multiple first connection terminals and multiple second connection terminals, the multiple first connection terminals are in the display sub-region and used for fixing pins of a pixel driving chip respectively, and the multiple second connection terminals are used for fixing a plurality of conductive pins, which are coupled to each of the plurality of signal lines, of a flexible circuit board in the bonding sub-region; and at least one of the multiple first connection terminals and/or at least one of the multiple second connection terminals are/is coupled to at least one of the plurality of
leading-out wires.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623